This matter comes before the court on the return of a rule to show cause why a writ of certiorari should not be allowed to review the denial by the Board of Adjustment of an application and refusal to recommend to the governing body of the municipality the use of the premises in question as a rooming house.
The action of the Board of Adjustment of the Borough of Spring Lake in denying the application was rendered on May 28th, 1947. The application for writ of certiorari was made July 7th, 1947. The applicable statute R.S. 40:55-46 provides that "No writ ofcertiorari to review any decision of the Board of Adjustment shall issue unless application therefor be made within thirty days after the filing of the decision in the office of the Board. * * *" A reasonable statutory limitation upon the time within which certiorari may issue has been held constitutional and what is a reasonable limitation will be determined upon the facts of each case as it arises. Owen et al. v. Atlantic City,125 N.J.L. 145.
We deem that a thirty day limitation within which to apply for a writ of certiorari to review a decision of a Board of Adjustment is a reasonable one and that prosecutor's application was not within time. The rule to show cause is discharged, with costs. *Page 407